        Case 1:20-mj-00101-RMM Document 1-1 Filed 06/01/20 Page 1 of 1



                                  STATEMENT OF FACTS

       On Saturday, May 30, 2020, at approximately 3:51 p.m., members of the Metropolitan
Police Department (MPD) Fifth District Crime Suppression Team (5D CST) responded to 1215
Morse Street Northeast, Unit 1 in Washington, D.C. to execute a Superior Court of District of
Columbia signed search warrant, warrant number 2020 CSWSLD 2600 to assist the Washington
Humane Society in relation to animal abuse. As Officers entered the location, they observed the
only occupant, later identified as Michael Ginyard (Defendant Ginyard) and secured him.

        Officers were searching the location to recover the animal and any paperwork related to
the animal. During the search, officers recovered a firearm from a bedroom closet in a box.
Defendant Ginyard was placed under arrest. Defendant Ginyard is the lease holder of the address.
Several items of mail matter with that address and Defendant Ginyard’s name was also found in
the bedroom with the firearm. Defendant Ginyard requested clothing from the same bedroom to
get dressed before being transported for processing.

       The firearm that was recovered was determined to be a black and silver Smith & Wesson,
model SD40VE, .40 caliber semiautomatic handgun with a serial number of FYX9000. When it
was recovered, it was loaded with one (1) round in the chamber and eleven (11) rounds of
ammunition in a fourteen (14) round capacity magazine. There are no firearm or ammunition
manufacturers in the District of Columbia. Therefore, the firearms and ammunition in this case
would have traveled in interstate commerce prior to being recovered in the District of Columbia.

        A criminal history check of Defendant Ginyard through the National Crime Information
Center (NCIC) confirmed that the defendant has a prior felony conviction in the Superior Court
for the District of Columbia for Carrying a Pistol without a License, case number 2010 CF2
11664. The defendant was sentenced to twenty (20) months for these offenses on September 9,
2011. Therefore, the defendant was aware at the time of his arrest in this case that he had prior
convictions for crimes punishable by more than one year.



                                             _________________________________
                                             OFFICER MATTHEW KONKOL
                                             METROPOLITAN POLICE DEPARTMENT

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 1st day of June, 2020.



                                                     ___________________________________
                                                     ROBIN M. MERIWEATHER
                                                     U.S. MAGISTRATE JUDGE
